The President,
delivered the opinión of the Court.
It is not material whether, in this case, Susanna-Fry-back died leaving a child, or not, as was at first supposed. It sufficiently appears that she was dead before the trial, and rendition of the judgment of the County Court; and as the law then was, upon the authority of the cases cited in 2 Saund. 72, and by this Court, in the case of Carter v. Carr, Gilm. Rep. 145, by her death, the writ abated as to all the demandants, and should have been so abated by the County Court. The judgment of the Superior Court is also erroneous, in not rendering such judgment as the *455County Court ought to have rendered in this particular. Both judgments are reversed, and judgment is to be en~ tered that the whole writ abate.